      Case 1:15-cv-02739-LAP Document 187 Filed 10/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETERSEN ENERGÍA INVERSORA
S.A.U. and PETERSEN ENERGÍA,
S.A.U.,

                    Plaintiffs,

-against-

ARGENTINE REPUBLIC and YPF
S.A.,
                                          Nos. 15 Civ. 2739 (LAP)
                    Defendants.                16 Civ. 8569 (LAP)

                                                        ORDER

ETON PARK CAPITAL MANAGEMENT,
L.P., ETON PARK MASTER FUND,
LTD., and ETON PARK FUND, L.P.,
                    Plaintiffs,
-against-
ARGENTINE REPUBLIC and YPF
S.A.,
                    Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

     With respect to the letters rogatory issued by the Court on

October 6, 2020 (dkt. nos. 182-84 in No. 15 Civ. 2739), the Court

has noticed two issues with those letters that will require them

to be re-issued.   First, two of those letters (dkt. nos. 182-83 in

15 Civ. 2739, dkt. nos. 126-27 in 16 Civ. 8569), did not include

a return address, i.e., the address of Chambers, for the executed

request.    Second, the letters did not use traditional language for


                                    1
         Case 1:15-cv-02739-LAP Document 187 Filed 10/14/20 Page 2 of 2




reimbursement of costs, i.e., that “[t]he fees and costs incurred

which are reimbursable under the second paragraph of Article 14 or

under Article 26 of the Convention will be borne by [the party].”

While the above changes are not necessarily required as a formal

matter, they will make it more likely that the process proceeds

smoothly.

     Accordingly, the Clerk of the Court is respectfully directed

to strike the following docket entries: dkt. nos. 182-84 in No. 15

Civ. 2739 and dkt. nos. 126-27 in No. 16 Civ. 8569.              The parties

shall    re-submit    the   letters   rogatory    with   the   above      issues

corrected no later than October 21, 2020.

SO ORDERED.

Dated:       New York, New York
             October 14, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       2
